Citation Nr: 0631862	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  97-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty from May 22, 1984 to June 
25, 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating determinations by the St. 
Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA). In a decision entered in January 
2000, the Board initially denied the appeal, but the U. S. 
Court of Appeals for Veterans Claims (hereinafter the Court) 
subsequently vacated the January 2000 Board decision and 
remanded the appeal by a March 2001 Order, based on 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  In September 2001, the Board 
remanded the matter to the RO for additional development. 
After completing this development, to the extent possible, 
the RO again denied the claim.  The case then returned to 
the Board for further review.  

The Board again denied the claim in a June 2005 decision.  
The Court, by a January 2006 Order, approved a December 2005 
Joint Motion for Remand vacating the Board's June 2005 
decision, and remanding the case to the Board for 
readjudication.  The Board has by this decision complied 
with that Joint Motion, including addressing issues of pre-
service existence of disability and presumptions of 
soundness, pursuant to 38 U.S.C.A. §§ 1111, 1153 (West 2002 
& Supp. 2006) and 38 C.F.R. §  3.306 (2005).  


FINDINGS OF FACT

1.  It is undebatable that the veteran had a preexisting 
psychiatric disorder prior to entry into active duty 
military service, which was not noted on examination for 
entry into service.

2.  It is undebatable a preexisting psychiatric disorder 
either did not undergo an increase in severity during 
service.  It is undebatable that any change during service 
was due to natural progress of the disease or was acute in 
nature.  

3.  There is no competent medical evidence relating a 
current psychiatric disorder, to include schizophrenia, to 
the veteran's period of service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder clearly and 
unmistakably pre-existed service and clearly and 
unmistakably was not aggravated by active service. 38 
U.S.C.A. §§ 1111, 1131, 1153, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.326 (2005). 

2.  A current psychiatric disorder, to include 
Schizophrenia, was not incurred in service and is not 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 
5103(a).  VA regulations also specify that VA will notify 
veterans to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b).  VA has fulfilled these requirements 
in this case.  

The RO sent the veteran VCAA letters in November 2002 and 
January 2003 informing her of the notice and duty to assist 
provisions of the VCAA, and the information and evidence 
necessary to substantiate her claim for service connection 
for a psychiatric disorder.  The letters informed of the 
bases of review and the requirements to sustain the claim.  
By the VCAA letters the veteran was also informed of 
information and evidence that she should submit for the 
claim, and the assistance VA would provide in obtaining 
evidence to support the claim.  38 C.F.R. §§ 3.156, 3.303, 
Part 4 (2005).  Also by the VCAA letters, the veteran was 
requested to submit any evidence "itself", and hence was 
constructively told to submit evidence in her possession.  
She was also told that it was ultimately her responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to review of the claim by the AOJ 
including by a supplemental statement of the case in October 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b). It is noted that the initial decision was entered 
before the VCAA was enacted. There is no clear efficient 
remedy for this fact situation.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (addressing VCAA requirement of 
notice prior to initial adjudication of claim).  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed 
above, since she was given ample notice and opportunity to 
remedy deficiencies in her claim for service connection for 
a psychiatric disorder to include schizophrenia.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  While the veteran's 
status as a veteran may be legitimately questioned in light 
of the very short period of service, that status was not 
questioned by the RO and is not a basis of denial of claim 
in this case.  The current existence of psychiatric 
disability to include schizophrenia has not been disputed 
and is not the basis of denial of the veteran's claim.  The 
question of a causal link to service, either based on 
development of a psychiatric disability in service or based 
on aggravation of a pre-existing psychiatric disability, 
were adequately addressed in the VCAA letter issued in 
January 2003.  The questions of degree of disability, and 
effective date are at once meaningless and moot for the 
psychiatric disorder claim here adjudicated, because the 
claim is denied based on the absence of a causal link to 
service, or non-aggravation of a pre-existing disability in 
service.  38 C.F.R. §§ 3.303, 3.304(f).  

The veteran reported of numerous private and VA sources of 
treatment, and was appropriately requested to submit 
authorizations for release of records.  It appears that all 
indicated records for which requested authorization was 
received have been requested, and all records received have 
been associated with the claims folders.  
Records underlying a Social Security Administration 
disability determination were also obtained and added to the 
record.  The veteran's service medical records and service 
personnel records are associated with the claims folder. 

Necessary medical development has also been completed.  See 
Suttman v. Brown, 5 Vet. App.  127, 128 (1993).  The 
veteran's claims file was reviewed by an independent medical 
examiner in November 1999. She was afforded a VA examination 
in February 2003, and an examiner addressed medical 
questions implicated by her claim. 

The veteran was afforded opportunities to address her claim, 
and did so including by numerous submitted statements, as 
well as by a video conference hearing before the undersigned 
Veterans Law Judge in June 1999.  Upon the most recent Court 
remand in January 2006, the veteran was requested to submit 
any additional evidence or argument in furtherance of her 
claim, but has not done so.  There is no indication that the 
veteran has any unfulfilled desire to further address her 
claim.  

The Board also finds that all necessary development has been 
accomplished. Neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the veteran is required 
to fulfill VA's duty to assist her in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Claim for Service Connection for Psychiatric Disorder

The veteran contends that her psychiatric disorder was 
aggravated by active duty service.

To establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in the active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2005). Service connection may also 
be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of 
qualifying (90 days) service separation. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

A veteran who served during peacetime service after December 
31, 1946 is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment, and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service, and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before the VA's duty under the 
second prong of this rebuttal standard attaches. VAOPGCPREC 
3-2003 (July 16, 2003).

A showing of clear and unmistakable evidence that the 
disease or injury was not aggravated by service - the second 
prong necessary to rebut the presumption of soundness - may 
be established with clear and unmistakable evidence either 
of no increase in disability during service, or of increase 
in disability only due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Evidence to be considered to determine whether 
the increase is due to the natural progress of the condition 
includes medical facts and principles.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2006); 38 C.F.R. § 3.306 (2005).

The Court, in its January 2006 decision vacating the Board's 
June 2005 decision in this case, found that the Board had 
failed to address whether the appellant was found to have 
been psychiatrically normal on service entrance, and thus 
failed to address whether the presumption of soundness was 
triggered.  The Court cited Crowe v. Brown, 7 Vet. App. 238 
(1994).

In the instant case a service enlistment examination 
conducted February 14, 1984, indicated that the veteran was 
psychiatrically normal. There is no record of a separate 
psychiatric examination or any finding of psychiatric 
disability upon service entrance.  Thus, in the absence of 
contrary evidence, the Board must conclude that no 
psychiatric condition was noted at the time of the veteran's 
examination and acceptance for service.  Accordingly, the 
presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

Regarding psychiatric disability generally, this decision 
must now address whether that presumption is overcome.  The 
question of whether clear and unmistakable evidence is 
present - to establish existence prior to service of a 
disorder for which the presumption of soundness attaches, 
and to establish no increase in severity of a disorder found 
to have existed prior to service, in order to overcome the 
presumption of soundness - is an adjudicative question, and 
hence "clearly and unmistakably" or other special words from 
a medical professional are not required to support that 
conclusion.  Rather, the clear-and-unmistakable-evidence 
standard is merely a very demanding evidentiary standard.  
It is an "onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable". Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)). 

Review of the voluminous record reveals that the veteran was 
treated for a schizophrenic process or possible 
schizophrenic episode in 1982, including hospitalization 
over a four-day period in February 1982, thus two years 
prior to induction into military service.  This is reflected 
in a March 1982 treatment record by a mental health 
professional at West Central Florida Human Resources 
Centers, and well as by an April 1985 letter from Marion-
Citrus Mental health, informing of prior treatment.  There 
are no records supporting, by affirmative evidence, the 
conclusion that a psychiatric disorder did not exist prior 
to service.  The VA examiner in February 2003 also concluded 
that a psychiatric disorder clearly existed prior to 
service, based on records of pre-service treatment.  Hence, 
the fact of the existence of a psychiatric disorder prior to 
service is undebatable, and these pre-service records, taken 
together with a confirming VA opinion and the absence of 
conflicting records, compel the Board's conclusion here that 
a psychiatric disorder existed prior to service.  

Thus, to repeat, the remaining hurdle to overcome the 
presumption of soundness, if it is to be overcome, is a 
conclusion that a psychiatric disorder clearly and 
unmistakably either did not increase in severity during 
service, or if it did that it did so in the natural course 
of the disease.  38 U.S.C.A. §§ 1111, 1153; Wagner.  

Service records reveal that the veteran enlisted, and began 
duty on May 22, 1984.  Within days, she was counseled as to 
unsatisfactory behavior and was found to lack self-
discipline and lack motivation, to have a total disrespect 
for authority, and to be unable to follow simple detailed 
instructions.  She threatened her drill instructor, talked 
to herself, her glasses, and imaginary persons around her, 
and became emotionally upset. Within three weeks of 
enlistment, it was recommended that she be discharged on the 
basis of a failure to adapt to the military environment.  
Despite her statements that she desired to stay in the 
military and that her behavior was due to her father's 
terminal illness, she was discharged two weeks later for 
what was essentially classified as an adjustment disorder 
with disturbance of conduct, with immature, passive-
aggressive, and borderline features.   She spent a total of 
34 days on active duty.  There was no indication of an 
increase in severity of these symptoms or behaviors over the 
course of service.  Rather, they presented in her first days 
of service and continued unabated, necessitating her 
exceedingly quick removal from service.  

Post service medical records show ongoing treatment for 
variously defined psychiatric disorders, including 
schizophrenia, on a fairly regular basis since the mid-
1980s.  The veteran has been hospitalized on numerous 
occasions and has received regular private and VA 
psychiatric outpatient treatment.

In February 1988, the veteran applied for Social Security 
Disability benefits.  Following September and October 1989 
psychiatric assessments, she was diagnosed with 
schizophrenia.

In a VA mental disorders examination report dated in March 
1998, the veteran related a prior diagnosis of depression.  
She reported that she was first depressed in 1995 and had 
associated auditory hallucinations that did not stop until 
1997.  Intermittent periods of visual hallucinations, 
paranoia, and major depression symptomatology were noted.  A 
past psychiatric history of major depression was noted in 
1982 with hospitalizations in 1991 and 1997.  Medications 
included Haldol, Artane, Wellbutrin, Septra, Depakote, and 
carbamazepine.  After a mental status examination, the 
examiner noted prior diagnoses of depression and 
schizophrenia.  He related that the veteran was much 
improved with a questionable past history of major 
depression with psychotic features versus schizophrenia, but 
reflected that the veteran did not fit either criteria at 
the time of the examination.  He remarked that if the 
veteran fit the diagnosis for schizophrenia before, she was 
in full remission.  The final diagnoses included history of 
major depression with psychotic features vs. schizophrenia, 
paranoid type, episodic, with no inter-episodic residual 
symptoms.

In a June 1999 videoconference hearing before the Board, the 
veteran related that she believed that her period of 
military service aggravated a pre-existing psychiatric 
disorder.  She indicated that she had a very mild depression 
condition prior to entering into service and was on 
medication.  About two weeks into basic training, she was 
told that her dad was terminally ill and she became very 
upset.  She asked to go home but was told no and her 
medication had already been taken away.  She remarked that 
her sergeant's sarcasm aggravated her psychiatric disorder.  
She stated she was hospitalized in service but still not 
given her medication.  She reflected that she attempted to 
commit suicide approximately one month after service 
separation.  She averred that she was currently under 
psychiatric care and had been since service separation.  She 
contended that her current diagnosis was paranoid 
schizophrenia.

Upon further questioning, the veteran related that her 
grandmother died before service and she could not stop 
crying.  She was treated for manic-depression and was placed 
on Mellaril in 1978 or 1979, which was later changed to 
Stelazine.  She stressed that she did not have any problems 
prior to service except that she cried over her 
grandmother's death sometimes.  After she went into service 
and heard about her father's illness, she described being 
anxious and introverted.  Her father died shortly after she 
was discharged, and she reflected that she then kept to 
herself, felt confused, and started hearing her father's 
voice.  She noted that she was told in service that she did 
not need her medication but rather had a behavioral problem.  
She confirmed that she tried to commit suicide shortly after 
service discharge and was hospitalized.  

The Board directed that the claims file be sent through the 
Veterans Health Administration (VHA) to get an independent 
medical expert (IME) opinion essentially as to whether the 
veteran's pre-existing psychiatric disorder was aggravated 
by service.  In response, the IME, in a November 1999 
report, reviewed and summarized the medical evidence 
contained in the claims file and noted a claimed history of 
depression since 1977 following the death of her 
grandmother, her father's terminal illness while she was on 
active duty, and post-service diagnoses of, among other 
things, severe depression, anxiety, suicidal ideations, 
adjustment disorder with anxious and depressed features, and 
since 1994 chronic schizophrenia of an undifferentiated 
type. The IME noted her reported long history of illicit 
drug abuse since age 14 consisting of marijuana, 
amphetamines, LSD, qualgesics, Valium, THC, angel dust, and 
alcohol.  The veteran's current psychiatric disorders 
included schizophrenia, chronic undifferentiated type, 
history of polysubstance abuse, and borderline personality 
disorder.  The IME noted that the etiology of the veteran's 
disorders was not known and the record did not show any 
conflicting psychiatric diagnoses.

With respect to the issue of a pre-existing psychiatric 
disorder, the IME opined that the pre-service symptoms the 
veteran described at the Board hearing were not consistent 
with schizophrenia but more consistent with bereavement 
following the death of her grandmother.  The IME reflected 
that there was no available documentation regarding 
treatment for the pre-existing condition but that the file 
contained information from the veteran to her treating 
psychiatrists and therapist in post-service treatment.  The 
IME opined that the diagnosis of adjustment disorder with 
depressed and anxious features and bereavement was 
appropriate for the pre- existing condition as well as her 
post-military admission up until 1994, when she was 
diagnosed with schizophrenia.  The IME observed that these 
conditions could co-exist.  He concluded that the veteran's 
current psychiatric disorder was not an aggravation of a 
pre-service condition by her military service.

In December 2002, the veteran was afforded a psychiatric 
assessment by the Western Connecticut Mental Health Network.  
The report noted a history of psychiatric symptoms since 
1978.  Upon mental status examination, the veteran denied 
any current auditory or visual hallucinations.  She 
displayed delusions of paranoia.  Her thoughts were 
tangential and she had loose associations.  The diagnosis 
was schizoaffective disorder, bipolar type, alcohol abuse, 
rule out dependence, and cannabis dependence.

In February 2003, the veteran's claim folder was forwarded 
to a VA examiner for review. The examiner was asked to 
review the veteran's claims folder and offer an opinion with 
respect to whether she had a psychiatric condition prior to 
entering active duty service, whether such experienced a 
chronic exacerbation during service, and whether a current 
psychiatric disorder was incurred or aggravated by service.

Following a review of the claims folder, the examiner opined 
that it was unclear what specific symptoms were present when 
the veteran entered service on May 22, 1984.  There was 
evidence, however, of treatment for a "schizophrenic 
process" in 1982 and treatment for a "possible schizophrenic 
episode."  The examiner noted that psychiatric testing 
during service did not reveal that her symptoms had reached 
psychotic proportions.  The examiner opined that this fact 
suggests that any stress the veteran experienced in the 
military was not sufficient to cause a relapse of 
schizophrenia spectrum illness.  As such, the examiner 
opined that a current psychiatric illness preexisted 
service, was not first manifested during service and was not 
aggravated therein.

To summarize, service medical records and service personnel 
records inform of no event or series of events causing any 
notable physical or mental harm to the veteran.  The 
exceedingly short period of time in service, taken together 
with the absence of any indication of any harm coming to the 
veteran, either mentally or physically, due to service, 
presents uncontradicted and hence undebatable evidence that 
no increase in severity of a pre-existing psychiatric 
disorder.  

As noted, an IME made specific findings to the effect that 
any psychiatric disability prior to service was not 
aggravated by service, and a psychiatric disorder was not 
otherwise caused by service.  Additionally, the VA examiner 
in February 2003 concluded that psychiatric disability 
existed prior to service and was not aggravated by service.  
That examiner concluded that psychological testing in 
service showed that her reaction to her father's illness in 
service and any associated aggravations did not precipitate 
an episode rising to the level of a psychotic episode.  The 
examiner thereby concluded that schizophrenia was not 
present in service.

The conclusion that psychiatric disability existed prior to 
service and was not aggravated by service is inescapable, 
and hence undebatable, from the facts presented.  No 
contrary facts - inclusive of medical opinion evidence of no 
psychiatric disability prior to service or of increased 
psychiatric disability during service - are presented, and 
hence no other conclusion may be reached by reasoned 
analysis, extrapolation, or inference from facts of record.  
Thus, the Board must conclude that the record as a whole 
presents clear and unmistakable evidence both that non-
schizophrenic psychiatric disability existed prior to 
service, and that this non-schizophrenic psychiatric 
disability was not aggravated by service.  With regard to 
this non-schizophrenia psychiatric disability, the 
presumption of soundness is thus rebutted.  Accordingly, 
service connection is not warranted for psychiatric 
disability, based on the clear and unmistakable evidence 
both that psychiatric disability existed prior to service 
and that the psychiatric disability did not increase in 
severity, and thus was not aggravated, during service.  
 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.

Schizophrenia was not found to be manifested prior to 
service.  However, as discussed, the November 1999 IME 
opinion was to the effect that schizophrenia did not develop 
until after service, and the February 2003 VA examiner 
opinion was to the effect that a psychosis, to include 
schizophrenia, was not manifested in service.  Both 
examiners concluded to the effect that schizophrenia was not 
causally related to service.  While the presumption of 
soundness applies as well for schizophrenia, schizophrenia 
was also not manifested in service and is not otherwise 
causally related to service, based on the preponderance of 
the evidence.  Thus, the preponderance of the evidence is 
against entitlement to service-connected for schizophrenia 
on a direct basis.  38 C.F.R. § 3.303.  

The first-year-post-service presumptive basis for service 
connection for psychoses is not applicable in this case, 
because the veteran did not have 90 days of continuous 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).

Hence, the analyses are different for the veteran's 
schizophrenia versus her non-schizophrenic psychiatric 
disability, but the outcome of service connection not being 
warranted is the same for both.  The preponderance of the 
evidence is against the claim, and, therefore, the benefit 
of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the Court, in rejecting the Board's prior 
determination in this case, cited to Crowe v. Brown.  In 
Crowe, the Court found that the record was insufficient for 
an effective judicial review of the question of worsening of 
pre-existing asthma during service, and was insufficient to 
ascertain whether any worsening of asthma during service, if 
present, was due to natural causes.  Crowe v. Brown, 7 Vet. 
Appellant. 238, 246-248 (1994).  In this case, however, 
medical opinion evidence has been obtained, and the 
evidentiary record as a whole, as discussed, presents clear 
and unmistakable evidence of both pre-existence of 
psychiatric disability and non-aggravation of that pre-
existing disability, as well as preponderating evidence 
against schizophrenia in service or otherwise being causally 
related to service.  The Board finds the evidence of record 
to be sufficient to answer the questions of service 
connection posed in this case.  

The Board has considered the statements and sworn testimony 
of the veteran.  However, as a lay person, she does not have 
the medical expertise to clinically establish that her pre- 
service pathology was aggravated by service, or to otherwise 
establish diagnosed disability in service or causally 
related to service.  Consequently, her statements are not 
cognizable to answer these medical questions in support of 
her claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


